REASONS FOR ALLOWANCE

Claims 1, 3, 5, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a process for forming a laminate structure (and a flexible package comprising the structure) comprising mixing an isocyanate reactive component with an isocyanate terminated component to form an adhesive composition, applying the adhesive composition to a primary substrate, and laminating the primary substrate with a secondary film to form a laminate structure selected from the Markush group of structures recited at the end of claim 1.  The isocyanate reactive component consists of the recited aminobenzoate terminated composition and the isocyanate terminated component is an aliphatic isocyanate.  These components are mixed at a stoichiometric ratio of NCO to reactive hydrogen of 0.9 to 2.5.
	Polykarpov et al. (US 2007/0116910) and Swanson (US 5,183,877) represent the closest prior art.  Upon reconsideration of the applicant's arguments in view of the claim amendments, the examiner agrees that neither Polykarpov et al. nor Swanson - taken individually or together - teach or fairly suggest the invention as claimed.  Specifically, examiner agrees with the applicant's arguments regarding distinguishing technical features (2) and (3) as set forth on page 7 of the reply filed 10 July 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787